Citation Nr: 1408928	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-38 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

3.  Entitlement to service connection for coronary artery disease (also claimed as heart disease with stent), to include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 through May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to appear for a May 2011 Travel Board hearing.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The issue of entitlement to an initial compensable evaluation for bilateral 
hearing loss is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and there is no competent and credible evidence establishing that he was exposed to herbicides during service.

2.  Type II diabetes mellitus was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service.

3.  Coronary artery disease was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service or to a service-connected disability.

CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements for establishing service connection for coronary artery disease (also claimed as heart disease with stent), have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letters dated April 2008 and June 2008.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment and personnel records, as well as post-service private treatment records.

Although medical examinations and opinions as to the Veteran's Type II diabetes mellitus and coronary artery disease have not been obtained, they are not warranted in this instance.  As discussed below, the evidence does not show that the Veteran was exposed to herbicides during his service, nor is there any competent evidence suggesting diabetes or coronary artery disease arose during service or for many years thereafter.  Additionally, there is no competent evidence even suggesting the claimed conditions are related to service.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473.

II.  Service Connection

The Veteran seeks service connection for Type II diabetes mellitus and coronary artery disease, contending they manifested as a result of his exposure to herbicides while stationed in the Republic of Vietnam.  He has also alleged that his coronary artery disease is secondary to his Type II diabetes mellitus.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See 38 C.F.R. § 3.303 (2013); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and Type II diabetes mellitus or coronary artery disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, VA regulations provide that Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 
to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that 
the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Service in the Republic of Vietnam may include service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the competent and credible evidence 
of record confirms that the Veteran currently has Type II diabetes mellitus (hereinafter, "diabetes") and coronary artery disease.  The private treatment records associated with the claims file show an initial diagnosis of coronary artery disease in approximately August 2003, and an initial diagnosis of diabetes mellitus in approximately August 2005, with continuing treatment for both conditions thereafter.

Next, regarding the Veteran's alleged exposure to herbicides, the Veteran indicated in his initial claim that he served in the Republic of Vietnam from February 1972 through June 1973.  In a June 2008 report of contact, he reported he served in Vietnam on temporary duty for 6 months.  In a subsequent June 2008 letter, the Veteran was asked to provide more information on his herbicide exposure.  Although the Veteran subsequently responded to a rating decision sent to the
same address, he did not respond to the earlier request.  The Veteran again alleged service in Vietnam in October 2009 correspondence to VA, and in October 2010 the Veteran indicated that he was gathering proof that he was in Vietnam.  However, he submitted no additional information related to that contention.  

The Veteran's service personnel records show that he was stationed in Germany at the Hahn Air Force Base during the above-referenced time period, and his service treatment records include entries that indicate he received treatment at that base.  There is nothing in his performance appraisals or other personnel records suggesting he was placed on temporary duty in Vietnam.  A Personnel Information Exchange System (PIES) response dated August 2008 stated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The Board finds the service records and PIES response to be significantly more probative than the Veteran's assertions on this point.  Accordingly, the Board finds that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era, and that he is not, therefore, entitled to the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection for diabetes and coronary artery disease as chronic disabilities under 38 C.F.R. § 3.309(a) is also not warranted, as the medical evidence of record suggests that the Veteran's diabetes was diagnosed in 2005 and that his coronary artery disease was diagnosed in 2003, approximately 30 years after his discharge from service.  The Veteran has not contended otherwise.

Although the Veteran is not entitled to the foregoing regulatory presumptions of service connection, the Board must still evaluate whether he is entitled to service connection for either condition on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records are negative for complaints or findings pertaining to diabetes or coronary artery disease.  As previously stated, the clinical evidence of record indicates that the initial diagnoses of coronary artery disease and diabetes were in 2003 and 2005, respectively-approximately 30 years after the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  To the extent the Veteran has alleged that he began smoking in service and that contributed to his heart condition, the Board notes that service connection may not be established for a disability on the basis that it resulted from injury or disease attributable to a veteran's use of tobacco products during service. 38 C.F.R. § 3.300(a) (2013).  Moreover, none of the medical evidence even suggests his coronary artery disease or diabetes is in any way related to service.  Accordingly, the Board finds that service connection on a direct basis is not warranted for either condition.

Finally, the Veteran has asserted that his coronary artery disease is secondary to his diabetes.  As noted above, the Board has found that the Veteran's diabetes is not related to service.  Accordingly, there is no basis upon which service connection for coronary artery disease secondary to diabetes can be established.  38 C.F.R. § 3.310.

In summary, there is no competent and credible evidence of diabetes or coronary artery disease in service or within one year following discharge from service, no competent and credible evidence of service in Vietnam during service as alleged or exposure to herbicides in service, and no competent evidence suggesting the Veteran's diabetes and coronary artery disease are otherwise etiologically related to service.  Additionally, there is no basis upon which service connection for coronary artery disease secondary to diabetes can be established.  Thus, the preponderance of the evidence is against the claims, and they are denied.

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for Type II diabetes mellitus is denied.

Entitlement to service connection for coronary artery disease is denied.



REMAND

The Board finds that additional development is necessary to determine whether an initial compensable evaluation is warranted for the Veteran's bilateral hearing loss.

The Veteran's representative has alleged, and the evidence of record suggests, that the Veteran's bilateral hearing loss may have worsened since he was last afforded a VA examination.  Accordingly, an additional examination would aid in evaluating the claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

On remand, the Veteran should also be given the opportunity to identify any providers who have treated him for his bilateral hearing loss since February 2011.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any providers, VA and private, who have treated him for his bilateral hearing loss since February 2011.  After securing any necessary authorization, request any relevant records identified.  If any requested records are not available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the severity of his bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

3.  After completing the requested actions, and any additional action deemed warranted, the RO/AMC should readjudicate the claim on appeal.  If the benefit sought 
on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


